 



Exhibit 10.1
CREDIT AGREEMENT
Dated as of
June 6, 2006
among
SOUTHWEST CONVENIENCE STORES, LLC
as Borrower
The Lenders Party Hereto,
WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent
and Issuing Bank

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I Definitions
    1  
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Terms Generally
    17  
SECTION 1.03 Accounting Terms; GAAP
    17  
SECTION 1.04 UCC Changes
    17  
 
       
ARTICLE II The Credits
    18  
SECTION 2.01 Commitments
    18  
SECTION 2.02 Loans and Borrowings
    18  
SECTION 2.03 Requests for Borrowings
    19  
SECTION 2.04 Letters of Credit
    20  
SECTION 2.05 Funding of Borrowings
    24  
SECTION 2.06 Interest Elections
    25  
SECTION 2.07 Termination and Reduction of Commitments
    27  
SECTION 2.08 Repayment of Loans; Evidence of Debt
    27  
SECTION 2.09 Prepayment of Loans
    29  
SECTION 2.10 Fees
    29  
SECTION 2.11 Interest
    31  
SECTION 2.12 Taxes
    31  
SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    32  
SECTION 2.14 Mitigation Obligations; Replacement of Lenders
    34  
SECTION 2.15 Increase of Commitments; Additional Lenders
    35  
 
       
ARTICLE III Yield Protection and Illegality
    36  
SECTION 3.01 Increased Costs
    37  
SECTION 3.02 Alternate Rate of Interest
    38  
SECTION 3.03 Illegality
    38  
SECTION 3.04 Treatment of Affected Borrowings
    39  
SECTION 3.05 Break Funding Payments
    39  
 
       
ARTICLE IV Security
    40  
SECTION 4.01 Collateral
    40  
 
       
ARTICLE V Representations and Warranties
    41  
SECTION 5.01 Organization; Powers
    41  
SECTION 5.02 Authorization; Enforceability
    41  

-i-



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 5.03 Governmental Approvals; No Conflicts
    41  
SECTION 5.04 Financial Condition; No Material Adverse Change
    41  
SECTION 5.05 Properties
    42  
SECTION 5.06 Litigation and Environmental Matters
    42  
SECTION 5.07 Compliance with Laws and Agreements
    43  
SECTION 5.08 Investment and Holding Company Status
    43  
SECTION 5.09 Taxes
    43  
SECTION 5.10 ERISA
    43  
SECTION 5.11 Disclosure
    43  
SECTION 5.12 Indebtedness
    44  
SECTION 5.13 Subsidiaries
    44  
SECTION 5.14 Inventory
    44  
SECTION 5.15 Patents, Trademarks and Copyrights
    44  
SECTION 5.16 Margin Securities
    45  
SECTION 5.17 Labor Matters
    45  
SECTION 5.18 Solvency
    45  
SECTION 5.19 Reserved
    45  
SECTION 5.20 Permits, Licenses, Etc.
    45  
 
       
ARTICLE VI Conditions
    45  
SECTION 6.01 Effective Date
    45  
SECTION 6.02 Each Credit Event
    48  
 
       
ARTICLE VII Affirmative Covenants
    49  
SECTION 7.01 Financial Statements and Other Information
    49  
SECTION 7.02 Notices of Material Events
    50  
SECTION 7.03 Existence; Conduct of Business
    50  
SECTION 7.04 Payment of Obligations
    51  
SECTION 7.05 Maintenance of Properties
    51  
SECTION 7.06 Books and Records; Inspection Rights
    51  
SECTION 7.07 Insurance
    51  
SECTION 7.08 Compliance with Laws
    52  
SECTION 7.09 Use of Proceeds and Letters of Credit
    52  
SECTION 7.10 Compliance with Agreements
    52  
SECTION 7.11 Additional Subsidiaries
    52  
SECTION 7.12 Good Time Acquisition
    52  
SECTION 7.13 Environmental Matters
    53  
SECTION 7.14 Further Assurances
    53  

-ii-



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VIII Negative Covenants
    53  
SECTION 8.01 Indebtedness
    53  
SECTION 8.02 Liens
    54  
SECTION 8.03 Fundamental Changes
    55  
SECTION 8.04 Investments, Loans, Advances, Guarantees and Acquisitions
    55  
SECTION 8.05 Hedging Agreements
    56  
SECTION 8.06 Restricted Payments; Certain Payments of Indebtedness
    56  
SECTION 8.07 Transactions with Affiliates
    57  
SECTION 8.08 Restrictive Agreements
    57  
SECTION 8.09 Disposition of Assets
    57  
SECTION 8.10 Sale and Leaseback
    58  
SECTION 8.11 Accounting
    58  
SECTION 8.12 Amendment of Material Documents
    59  
SECTION 8.13 Preferred Equity Interests
    59  
SECTION 8.14 Synthetic Repurchases
    59  
 
       
ARTICLE IX Financial Covenants
    59  
SECTION 9.01 Fixed Charge Coverage Ratio
    59  
 
       
ARTICLE X Events of Default
    59  
SECTION 10.01 Default
    59  
SECTION 10.02 Performance by the Administrative Agent
    62  
 
       
ARTICLE XI The Administrative Agent
    63  
 
       
ARTICLE XII Miscellaneous
    65  
SECTION 12.01 Notices
    65  
SECTION 12.02 Waivers; Amendments
    66  
SECTION 12.03 Expenses; Indemnity; Damage Waiver
    67  
SECTION 12.04 Successors and Assigns
    69  
SECTION 12.05 Survival
    73  
SECTION 12.06 Counterparts; Effectiveness
    73  
SECTION 12.07 Severability
    73  
SECTION 12.08 Right of Setoff
    73  
SECTION 12.09 GOVERNING LAW; VENUE; SERVICE OF PROCESS
    74  
SECTION 12.10 WAIVER OF JURY TRIAL
    74  
SECTION 12.11 Headings
    74  
SECTION 12.12 Confidentiality
    74  
SECTION 12.13 Maximum Interest Rate
    75  

-iii-



--------------------------------------------------------------------------------



 



              Page    
SECTION 12.14 Non-Application of Chapter 346 of Texas Finance Code
    75  
SECTION 12.15 NO ORAL AGREEMENTS
    76  
SECTION 12.16 No Fiduciary Relationship
    76  
SECTION 12.17 Construction
    76  



EXHIBITS

“A-1”   Form of Revolving Credit Note   “A-2”   Form of Term Note   “B-1”  
Borrowing Request Form   “B-2”   Letter of Credit Request Form   “C”   Security
Agreement   “D”   Guaranty   “E”   Contribution and Indemnification Agreement  
“F”   Compliance Certificate   “G”   Reserved   “H”   Assignment and Assumption

SCHEDULES

1.01   Lenders and Commitments   1.01(a)   Assets of the Good Time Acquisition
subject to a Lien   5.06   Disclosed Matters   5.13   Subsidiaries   5.15  
Patents, Trademarks and Copyrights   8.01   Existing Indebtedness   8.02  
Existing Liens   8.08   Existing Restrictive Agreements

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 6, 2006, among
SOUTHWEST CONVENIENCE STORES, LLC, a Texas limited liability company, as
Borrower, the LENDERS party hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent and Issuing Bank.
     The parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” means any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property of a Person, or of any business or division of a Person,
(b) acquisition of in excess of 50% of the Equity Interests of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person.
     “Acquisition Documents” means all documents executed or provided in
connection with any Acquisition.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means Wachovia Bank, National Association in its
capacity as administrative agent for the Lenders and the Issuing Bank hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alon Interests” means Alon USA Interests, LLC, a Texas limited liability
company.
Page 1



--------------------------------------------------------------------------------



 



     “Alon USA” means Alon USA Energy, Inc., a Delaware corporation
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
Prime Rate in effect on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate shall be effective from and including the effective
date of such change in the Prime Rate.
     “Applicable Margin” means, for any day, (a) with respect to the Loans
comprising each Eurodollar Borrowing, 1.50% over the Adjusted LIBO Rate that is
applicable when any interest rate based on the Adjusted LIBO Rate is determined
under this Agreement, (b) with respect to the Loans comprising each ABR
Borrowing, 0.0% over the Alternate Base Rate that is applicable when any
interest rate based on the Alternate Base Rate is determined under this
Agreement, and (c) with respect to Commitment Fees, 0.25% per annum.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Revolving Credit Commitments represented by such Lender’s Revolving
Credit Commitment. If the Revolving Credit Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Commitments most recently in effect, giving effect to any assignments.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04), and accepted by the Administrative Agent, in the
form of Exhibit “H” or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Revolving Credit Maturity Date and the
date of termination of the Revolving Credit Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Southwest Convenience Stores, LLC, a Texas limited
liability company.
     “Borrowing” means Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Borrowing Request Form” means a certificate in substantially the form of
Exhibit “B-1”, properly completed and signed by the Borrower requesting a
Borrowing or a conversion or continuation of a Borrowing.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are authorized or required by law to
remain closed; provided
Page 2



--------------------------------------------------------------------------------



 



that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
     “Capital Expenditures” means, for any period, the additions or replacement
to property, plant and equipment and other capital expenditures of the Borrower
and its Subsidiaries (and Good Time Enterprise and its subsidiaries upon
consummation of the Good Time Acquisition) that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Control” means any event, transaction or occurrence as a result
of which Alon USA at any time own and control (directly or indirectly through
various subsidiaries) less than 51% of the economic and voting rights associated
with all of the outstanding Equity Interests of all classes of Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 3.01(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class” means when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Term Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Credit Commitment or Term Loan Commitment.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” has the meaning specified in Section 4.01.
     “Commitment” means, a Revolving Credit Commitment, a Term Loan Commitment,
or any combination thereof (as the context requires).
     “Commitment Fee” means the commitment fee payable pursuant to Section 2.10.
     “Compliance Certificate” means a certificate of a Financial Officer of the
Borrower, in the form of Exhibit “F” hereto.
Page 3



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for each period of determination, EBITDA of
the Borrower and its Subsidiaries (and Good Time Enterprise and its subsidiaries
upon consummation of the Good Time Acquisition) on a consolidated basis for such
period.
     “Conversion Date” means the date which is ten (10) Business Days after the
date Administrative Agent receives Request to Convert Revolving Loan.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Contribution and Indemnification Agreement” means a contribution and
indemnification agreement of the Borrower and each Guarantor, in substantially
the form of Exhibit “E”, as the same may be amended, supplemented, or modified
from time to time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.
     “dollars” or “$” refers to lawful money of the United States of America.
     “EBITDA” means, for each period of determination for any Person and its
subsidiaries on a consolidated basis, the sum of (a) consolidated net income
from ordinary operations of such Person and its subsidiaries for such period
(whether positive or negative), plus, (b) each of the following of such Person
and its subsidiaries for such period to the extent actually deducted in arriving
at consolidated net income of such Person and its subsidiaries for such period
and without duplication: depreciation, amortization, taxes and interest expense,
plus (c) minority Equity Interests holders’ interest in income of subsidiaries
of such Person. Without in any way limiting the generality of the foregoing,
consolidated net income from ordinary operations for any period shall not
include the effect of (i) gains for such period from any sale, exchange or other
disposition of any property or assets (other than sales of inventory in the
ordinary course of business), (ii) gains in excess of expenses for such period
from any legal settlements or collection of life insurance proceeds, (iii) any
write-up of any asset, or (iv) non-cash charges, non-recurring charges and
extraordinary charges.
     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
Page 4



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity or ownership interests in a Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article X.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured
Page 5



--------------------------------------------------------------------------------



 



by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.14(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.12(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.12(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve, The Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Fixed Charge Coverage Ratio” means as of each date of determination, the
ratio of (a) (i) Consolidated EBITDA for the 12-month period ended on such date
of determination, less (ii) cash taxes during such period, to (b) the sum of the
following for the Borrower and its Subsidiaries on a consolidated basis for the
12-month period ended on such date of determination: (i) regularly scheduled
principal payments of Indebtedness scheduled to be paid during such period,
whether or not actually paid, plus (ii) interest expense during such period (but
excluding principal payments and interest expense on any Indebtedness of the
Borrower to any Guarantor and of any Guarantor to the Borrower or any other
Guarantor).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America.
Page 6



--------------------------------------------------------------------------------



 



     “Good Time Acquisition” means (i) the acquisition by Alon Interests of 100%
of the Equity Interests in Good Time Enterprise pursuant to that certain
Purchase Agreement dated March 27, 2006 by and among Alon Interests, Good Time
Enterprise, Good Time Holding and Good Time Stores and (ii) in connection with
such acquisition, the assumption by Good Time Enterprise of certain existing
Indebtedness provided that such existing Indebtedness is secured by a Lien on
the assets set forth in Schedule 1.01(a).
     “Good Time Enterprise” means Good Time Enterprise, LLC, a Delaware limited
liability company, which entity shall change its name to Southwest Convenience
Stores El Paso, LLC immediately after the consummation of the Good Time
Acquisition.
     “Good Time Holding” means Good Time Inter-Holding, LLC, a Delaware limited
liability company, a subsidiary of Good Time Stores.
     “Good Time Stores” means Good Time Stores, Inc., a Delaware corporation,
the parent of Good Time Enterprise.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Guarantors” means Alon USA, Alon Interests, Good Time Enterprise (if the
Good Time Acquisition is consummated on or prior to the Effective Date) and all
of the Subsidiaries of Borrower and Good Time Enterprise (if the Good Time
Acquisition is consummated on or prior to the Effective Date) as of the
Effective Date (except any Foreign Subsidiary) and each other Subsidiary that at
any time executes a Guaranty in favor of the Administrative Agent and the
Lenders.
     “Guaranty” means the guaranty agreement of each Guarantor in favor of the
Administrative Agent, the Issuing Bank and the Lenders, in substantially the
form of Exhibit “D” hereto, as the same may be amended, supplemented, or
modified from time to time.
Page 7



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any swap agreement as defined in 11 U.S.C. §101.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
obligations secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person in respect of letters of credit, letters
of guaranty, bankers’ acceptances, surety or other bonds and similar
instruments, (j) all liabilities of such Person in respect of unfunded vested
benefits under any Plan and (k) payment obligations with respect to Hedging
Agreements, provided that for purposes of this definition, the amount of the
obligation of any Person under any Hedging Agreement shall be the amount
determined, in respect thereof as of the end of the most recently ended month,
based on the assumption that such Hedging Agreement has terminated at the end of
such month, and in making such determination, if such Hedging Agreement provides
for the netting of amounts payable by and to each party thereto or if any
Hedging Agreement provides for the simultaneous payment of amounts by and to
each party, then in each such case, the amount of such obligation shall be the
net amount so determined. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Initial Advance” means the initial advance of Loan proceeds under the
first Loan to be made to Borrower pursuant to this Agreement upon satisfaction
(or waiver, as the case may be) of the conditions set forth in Section 6.01.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the 1st day
of each month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part.
Page 8



--------------------------------------------------------------------------------



 



     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect, and provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
     “Issuing Bank” means Wachovia Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.04(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
     “Lenders” means the Persons listed on Schedule 1.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and the Existing Letter of Credit.
     “Letter of Credit Request Form” means a certificate, in substantially the
form of Exhibit “B-2” hereto, properly completed and signed by the Borrower
requesting the issuance of a Letter of Credit (or the amendment, renewal, or
extension of an outstanding Letter of Credit).
Page 9



--------------------------------------------------------------------------------



 



     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Moneyline Telerate
Markets (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement and all promissory notes, security
agreements, pledge agreements, deeds of trust, assignments, guaranties,
subordination agreements, and other instruments, documents, and agreements
executed and delivered pursuant to or in connection with this Agreement, as such
instruments, documents, and agreements may be amended, modified, renewed,
extended, or supplemented from time to time, but the term “Loan Documents” shall
not include Hedging Agreements.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, condition (financial or otherwise) or
prospects, of the Borrower and the Subsidiaries taken as a whole, (b) the
ability of the Borrower to pay and perform any of the material Obligations,
(c) the ability of the Guarantors, collectively, to pay and perform any of the
material Obligations, (d) any of the material rights of or benefits available to
the Administrative Agent and the Lenders under this Agreement or any of the
other Loan Documents, or (e) the validity or enforceability of this Agreement or
any of the other Loan Documents.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), including obligations in respect of one or more Hedging
Agreements, and contractual obligations of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $500,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the amount of its payment obligations thereunder
determined as provided in clause (k) of the definition of “Indebtedness” set
forth in this Section 1.01.
Page 10



--------------------------------------------------------------------------------



 



     “Maximum Rate” means, at any time and with respect to any Lender, the
maximum rate of interest under applicable law that such Lender may charge the
Borrower. The Maximum Rate shall be calculated in a manner that takes into
account any and all fees, payments, and other charges in respect of the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to the Borrower at
the time of such change in the Maximum Rate. For purposes of determining the
Maximum Rate under Texas law, the applicable rate ceiling shall be the weekly
ceiling described in, and computed in accordance with, Chapter 303 of the Texas
Finance Code.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notes” means the Revolving Credit Notes and the Term Notes.
     “Obligations” means (i) all obligations (including, but not limited to the
Treasury Obligations), indebtedness, and liabilities of Alon USA and Alon
Interests to the Administrative Agent, the Issuing Bank and the Lenders, or any
of them, arising pursuant to the Guaranty, and (ii) all obligations (including,
but not limited to the Treasury Obligations), indebtedness, and liabilities of
Borrower and the Subsidiaries, or any of them, to the Administrative Agent, the
Issuing Bank and the Lenders, or any of them, arising pursuant to any of the
Loan Documents or Hedging Agreements, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, and all interest accruing
thereon and all attorneys’ fees and other expenses incurred in the enforcement
or collection thereof.
     “Obligors” means the Borrower and the Guarantors.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Acquisitions” means acquisition (by construction, purchase,
through a merger or otherwise) (i) assets or a line of business which constitute
or comprise Growth Assets or Additional Assets or (ii) Equity Interests of a
Person, provided that such person shall be a going concern and shall be in a
similar line of business as that of the Borrower and the Subsidiaries as
conducted during such time and (B) no Default is existing or would result
therefrom; provided that at the time of any transaction described in (i) or
(ii) above (x) no Default is existing or would result therefrom; (y) the
aggregate consideration paid in connection with such acquisition and any related
acquisitions pursuant to this paragraph shall not exceed $25,000,000 in the
aggregate
Page 11



--------------------------------------------------------------------------------



 



and (z) the acquisition shall not result in a Lien on any of the Collateral
except in favor of Administrative Agent.
     “Permitted Encumbrances” means:

  (a)   Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 7.04;     (b)   carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, landlords’ and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 7.04;     (c)   pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;     (d)   deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;     (e)   judgment liens in respect of
judgments that do not constitute an Event of Default under clause (k) of
Article X; and     (f)   easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means:

  (g)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;     (h)   investments in certificates of
deposit, banker’s acceptances and time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market and other deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a tier 1 capital ratio of not less than
6%, and, with respect to such certificates of

Page 12



--------------------------------------------------------------------------------



 



      deposit, banker’s acceptances and time deposits issued by any particular
commercial bank, in an amount not exceeding 10% of such commercial bank’s
unimpaired capital;     (i)   fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (b) above;     (j)   Acquisition of convenience stores consistent with
existing operations; and     (k)   Investments other than those listed in
(a) through (j) above in the aggregate amount of $2,000,000 during the term of
this Agreement.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum announced from time to
time by Wachovia Bank, National Association, as its prime rate in effect at its
principal office in Charlotte, North Carolina; each change in the Prime Rate
shall be effective from and including the date such change is announced as being
effective.
     “Register” has the meaning set forth in Section 12.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Request to Convert Revolving Loan” means a written notice from Borrower to
Administrative Agent that Borrower has elected to convert a Revolving Loan into
a Term Loan. Such notice shall be irrevocable.
     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans and unused Commitments representing more than 66-2/3% of
the sum of the total Revolving Credit Exposures, outstanding Term Loans and
unused Commitments at such time; provided, however, that so long as no Event of
Default has occurred, Administrative Agent shall have at least 66-2/3% of the
sum of the total Revolving Credit Exposures, outstanding Term Loans and unused
Commitments (provided that participation interests granted, sold or conveyed by
Administrative Agent shall not be excluded from Administrative Agent’s total
Revolving Credit Exposures, outstanding Term Loans and unused Commitments).
Page 13



--------------------------------------------------------------------------------



 



     “Restricted Indebtedness” means Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 8.06.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests of the Borrower or any Subsidiary or any option, warrant or
other right to acquire any Equity Interests of the Borrower or any Subsidiary.
     “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07, and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 12.04. The initial amount of each Lender’s Revolving
Credit Commitment is set forth on Schedule 1.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Credit Commitments is $20,000,000.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.
     “Revolving Credit Maturity Date” means June 30, 2009.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of a Lender, in substantially the form of Exhibit “A-1” hereto, and
all extensions, renewals, and modifications thereof and all substitutions
therefor.
     “Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01
hereof.
     “S&P” means Standard & Poor’s.
     “Security Agreement” means the Security Agreement(s), whether one ore more,
of the Borrower and the Subsidiaries in favor of the Administrative Agent for
the benefit of the Administrative Agent, the Issuing Bank and the Lenders, in
substantially the form of Exhibit “C” hereto, as the same may be amended,
supplemented or modified from time to time.
     “Solvent” means, as to any Person, that (a) the aggregate fair market value
of its assets exceeds its liabilities, (b) it has sufficient cash flow to enable
it to pay its Indebtedness as such Indebtedness matures, and (c) it does not
have unreasonably small capital to conduct its business.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of
Page 14



--------------------------------------------------------------------------------



 



the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinated Debt” means all Indebtedness of the Borrower, any of its
Subsidiaries or any Guarantor (in case of Guarantor, to or from any of the
Borrower or any of its subsidiaries) subordinated in right of payment to the
Obligations pursuant to documents containing maturities, amortization schedules,
covenants, defaults, remedies, subordination provisions and other material terms
in form and substance satisfactory to the Administrative Agent and the Required
Lenders.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower and, upon consummation of
the Good Time Acquisition, any subsidiary of Good Time Enterprise.
     “Synthetic Purchase Agreement” means any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or a
Subsidiary is or may become obligated to make (i) any payment in connection with
a purchase by any third party from a Person other than the Borrower or a
Subsidiary of any Equity Interest in the Borrower or any Subsidiary, any
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any Subsidiary, or any Restricted Indebtedness or (ii) any payment
(other than on account of a permitted purchase by it of any Equity Interests in
the Borrower or any Subsidiary, any warrants, options or other rights to acquire
any Equity Interests of the Borrower or any Subsidiary, or any Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest in the Borrower or any Subsidiary, any
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any Subsidiary, or any Restricted Indebtedness; provided that no
phantom stock or similar plan providing for payments only to current or former
directors, officers or employees of the Borrower or the Subsidiaries (or their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.
Page 15



--------------------------------------------------------------------------------



 



     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Loan” means a Loan made pursuant to clause (a) of Section 2.01
hereof.
     “Term Loan Commitment” means, with respect to each Lender as of the
Effective Date, the commitment of such Lender to make a Term Loan hereunder on
the Effective Date, expressed as an amount representing the maximum aggregate
amount of the Term Loan to be made by such Lender hereunder. The initial amount
of each Lender’s Term Loan Commitment is set forth on Schedule 1.01. The initial
aggregate amount of the Lenders’ Term Loan Commitments is $30,000,000.
     “Term Loan Maturity Date” means: (i) with respect to Term Loans made on the
Effective Date, June 30, 2016, and (ii) with respect to each Revolving Loan
which is converted to a Term Loan pursuant to Section 2.02(e) hereof, the date
which is the 10th anniversary of the Conversion Date with respect to such
converted Loan.
     “Term Note” means a promissory note of the Borrower payable to the order of
a Lender, in substantially the form of Exhibit “A-2” hereto, and all extensions,
renewals, and modifications thereof and all substitutions therefor.
     “Transactions” means the execution, delivery and performance by the
Borrower and each Guarantor of this Agreement and the other Loan Documents to
which it is a party, the borrowing of Loans and the use of the proceeds thereof.
     “Treasury Obligations” means any and all obligations and liabilities of the
Borrower or any of its affiliates to the Administrative Agent, Issuing Bank and
the Lenders, or any of them or any of their respective affiliates, now existing
or hereafter arising, whether direct, indirect, joint, several, or joint and
several, arising under or in any way relating to or incurred in connection with
(a) any deposit accounts maintained by the Borrower or any of its affiliates
with the Administrative Agent, Issuing Bank and the Lenders, or any of them or
any of their respective affiliates, (b) any cash management services or treasury
administration services provided by the Administrative Agent, Issuing Bank and
the Lenders, or any of them or any of their respective affiliates, (c) any
documentation relating thereto, or (d) any services or transactions relating
thereto, including without limitation daylight overdraft exposure.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “UCC” means the Uniform Commercial Code as in effect in the State of Texas.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Page 16



--------------------------------------------------------------------------------



 



     SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
     SECTION 1.04 UCC Changes. All terms used herein which are defined in the
UCC shall, unless otherwise provided, have the meanings ascribed to them in the
UCC both as in effect on the date of this Agreement and as hereafter amended.
The parties intend that the terms used herein which are defined in the UCC have,
at all times, the broadest and most inclusive meanings possible. Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used herein more broadly or inclusively than the UCC in effect on the date of
this Agreement, then such term as used herein shall be given such broadened
meaning. If the UCC shall in the future be amended or held by a court to define
any term used herein more narrowly, or less inclusively, than the UCC in effect
on the date of this Agreement, such amendment or holding shall be disregarded in
defining terms used in this Agreement.
Page 17



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
     SECTION 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Term Loan to the Borrower on the
Effective Date in a principal amount not exceeding its Term Loan Commitment, and
(b) to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment, or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Revolving Credit Commitments. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans. Amounts repaid in respect of the Term Loans may
not be reborrowed.
     SECTION 2.02 Loans and Borrowings.

  (a)   Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.     (b)   Subject to Sections 3.02, 3.03 and 3.04, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.     (c)   At the commencement of each Interest
Period for any Eurodollar Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000. At
the time that each ABR Revolving Loan Borrowing is made, such Borrowing shall be
not less than $500,000 provided that an ABR Revolving Loan Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Revolving Credit Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.04(e). Borrowings of more than
one Type or Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of five Eurodollar Borrowings outstanding.
    (d)   Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable.

Page 18



--------------------------------------------------------------------------------



 



  (e)   If no Event of Default has occurred and is then continuing, Borrower,
from time to time prior to the Revolving Credit Termination Date, may convert
any outstanding Revolving Loan into a Term Loan by delivering a Request to
Convert Revolving Loan. The Request to Convert shall be irrevocable and the Loan
will be converted on the Conversion Date. Borrower shall be responsible for any
costs or liabilities incurred as a result of such conversion, including, without
limitation any Break Funding Costs under Section 3.05. Upon conversion, the
aggregate amount of Lenders’ Revolving Credit Commitments shall be ratably and
permanently reduced by the then outstanding balance of the Revolving Loan so
converted and the aggregate Term Loan Commitments shall be ratably increased to
account for the conversion; provided, however that in no event shall the
aggregate Commitments be more than $50,000,000 (except as increased pursuant to
Section 2.15). At the request of Administrative Agent, Borrower shall execute
one or more Term Notes and/or Revolving Notes to reflect the conversion of any
balance from a Revolving Loan into a Term Loan.

     SECTION 2.03 Requests for Borrowings. To request a Revolving Loan Borrowing
or Term Loan Borrowing, the Borrower shall notify the Administrative Agent of
such request in writing (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., Dallas, Texas time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., Dallas, Texas time, on the same Business Day as the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and shall
be made by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request by means of a Borrowing Request Form signed by the Borrower.
Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:

  (i)   the aggregate amount of the requested Borrowing;     (ii)   the date of
such Borrowing, which shall be a Business Day;     (iii)   whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;     (iv)   in the
case of a Eurodollar Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and     (v)   the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Page 19



--------------------------------------------------------------------------------



 



     SECTION 2.04 Letters of Credit.

  (a)   General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated and payable
in dollars for its own account, in a form acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.     (b)   Notice of Issuance,
Amendment, Renewal, Extension; Certain Conditions. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of, but less than 10 days in advance of, the requested date of issuance,
amendment, renewal or extension) a notice by means of a Letter of Credit Request
Form requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, the total Revolving Loan
Borrowings and LC Exposure shall not exceed the total Revolving Credit
Commitments.     (c)   Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.     (d)
  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the

Page 20



--------------------------------------------------------------------------------



 



      aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.     (e)   Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Dallas, Texas time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Dallas, Texas time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Dallas, Texas time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Dallas, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to

Page 21



--------------------------------------------------------------------------------



 



      this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.   (f)   Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

Page 22



--------------------------------------------------------------------------------



 



  (g)   Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.     (h)  
Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.11(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.     (i)   Replacement of
the Issuing Bank. The Issuing Bank may be replaced at any time by written
agreement among the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.10(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.  
  (j)   Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit

Page 23



--------------------------------------------------------------------------------



 



      such cash collateral shall become effective immediately, and such deposit
shall become immediately due and payable, without demand or other notice of any
kind, upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article X. The Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.09(d). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Lenders), be applied to satisfy other Obligations. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.09(d), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.09(d) and no
Default shall have occurred and be continuing.

     SECTION 2.05 Funding of Borrowings.

  (a)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Dallas, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Dallas, Texas and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(e) shall be remitted by the Administrative Agent to the Issuing
Bank.     (b)   Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share

Page 24



--------------------------------------------------------------------------------



 



      available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

     SECTION 2.06 Interest Elections.

  (a)   Each Revolving Loan Borrowing and Term Loan Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.     (b)   To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request by
means of a Borrowing Request Form signed by the Borrower.     (c)   Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02 and 2.03:

  (i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

Page 25



--------------------------------------------------------------------------------



 



  (ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;     (iii)   whether the
resulting Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and    
(iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

      If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.     (d)   Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.     (e)   If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.     (f)   A
Borrowing of any Class may not be converted to or continued as a Eurodollar
Borrowing if after giving effect thereto (i) the Interest Period therefor would
commence before and end after a date on which any principal of the Loans of such
Class is scheduled to be repaid and (ii) the sum of the aggregate principal
amount of the outstanding Eurodollar Borrowings of such Class with Interest
Periods ending on or prior to such scheduled repayment date plus the aggregate
principal amount of outstanding ABR Borrowings of such Class would be less than
the aggregate principal amount of the Loans of such Class required to be repaid
on such scheduled repayment date.

Page 26



--------------------------------------------------------------------------------



 



     SECTION 2.07 Termination and Reduction of Commitments.

(a)   Unless previously terminated, (i) the Term Loan Commitments shall
terminate at 5:00 p.m., Dallas, Texas time, on the date which is thirty
(30) days after the Effective Date and (ii) the Revolving Credit Commitments
shall terminate on the Revolving Credit Maturity Date.   (b)   The Borrower may
at any time terminate, or from time to time reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000, or if less, the amount of such Commitment, and (ii) the Borrower
shall not terminate or reduce the Revolving Credit Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.09, the Revolving Credit Exposures would exceed the total Revolving
Credit Commitments.   (c)   The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Credit Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

     SECTION 2.08 Repayment of Loans; Evidence of Debt.

  (a)   The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Credit Maturity Date and (ii) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan as provided in paragraph (b) of this Section.
    (b)   The Borrower shall repay Term Loan Borrowings in monthly installments
of principal based on a fifteen (15) year amortization term, the first such
installment to be due and payable (i) on the first day of the first month to
commence not less than twenty (20) days after the applicable Term Loan Borrowing
was advanced by Lenders, or, (ii) with respect any Revolving Loan converted to a
Term Loan on the first day of the first month to commence not less than twenty
(20) days after the applicable Conversion Date, with like successive

Page 27



--------------------------------------------------------------------------------



 



      installments of principal and interest to be due and payable on the 1st
day of each month thereafter, and a final installment of all remaining
outstanding principal to be due and payable on the applicable Term Loan Maturity
Date. To the extent not previously paid, all Term Loans shall be due and payable
on the applicable Term Loan Maturity Date. Any prepayment of a Term Loan
Borrowing shall be applied to scheduled repayments of the Term Loan Borrowings
to be made pursuant to this paragraph (b) in inverse order of maturity;
provided, however, that in the event Borrower makes a single prepayment of
$2,500,000 or more, Administrative Agent shall adjust the amount of successive
installments in order to amortize the remaining outstanding balance of the Term
Loan Borrowing over the existing amortization term applicable to such Term Loan
Borrowing. Prior to any repayment of any Term Loan Borrowings, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., Dallas, Texas time, two Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Term Loan
Borrowings shall be accompanied by accrued unpaid interest on the Term Loan
Borrowings.     (c)   Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.     (d)   The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.     (e)   The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.    
(f)   The obligation of the Borrower to repay each Lender for Revolving Loans
made by such Lender and interest thereon shall be evidenced by a Revolving
Credit Note executed by the Borrower, payable to the order of such Lender, in
the principal amount of such Lender’s Revolving Credit Commitment as in effect
on the date hereof, and initially dated the date hereof.     (g)   The
obligation of the Borrower to repay each Lender for Term Loans made by such
Lender and interest thereon shall be evidenced by a Term Note executed by the
Borrower, payable to the order of such Lender, in the principal amount of such

Page 28



--------------------------------------------------------------------------------



 



      Lender’s Term Commitment as in effect on the date hereof, and initially
dated the date hereof.

     SECTION 2.09 Prepayment of Loans.

  (a)   The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.     (b)   Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (c) of this Section.     (c)   The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing that will be
made before the last day of the applicable Interest Period and shall pay all
amounts required to be paid by Section 3.05 concurrently with such prepayment.
Such notice shall be given not later than 11:00 a.m., Dallas, Texas time, two
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.     (d)   If at any time the total Revolving
Credit Exposures exceeds the total Revolving Credit Commitments, the Borrower
shall promptly prepay the outstanding Borrowings by the amount of the excess
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.04(j) in an
aggregate amount equal to such excess).

     SECTION 2.10 Fees.

  (a)   From and after the date of the Initial Advance hereunder, the Borrower
agrees to pay to the Administrative Agent for the account of each Lender (pro
rata in accordance with the Revolving Credit Commitment of each Lender) a
Commitment Fee in the amount of the product of the daily average unused amount
of the Revolving Credit Commitments times the applicable rate per annum set
forth in the definition of Applicable Margin. For purposes of calculating the
Commitment Fee hereunder, the Revolving Credit Commitments

Page 29



--------------------------------------------------------------------------------



 



      shall be deemed utilized by the amount of all Revolving Loan Borrowings
and LC Exposure. Accrued Commitment Fees payable under this Section shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof. All Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).     (b)   The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Lender a participation fee with respect its
participations in all outstanding Letters of Credit, which shall accrue at the
rate per annum equal to the Applicable Margin then in effect for Eurodollar
Borrowings as set forth in the definition of Applicable Margin on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Credit Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 1/8% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).     (c)   The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.     (d)   All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of Commitment Fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.

Page 30



--------------------------------------------------------------------------------



 



     SECTION 2.11 Interest.

  (a)   The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.     (b)   The Loans comprising
each Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.     (c)
  Notwithstanding the foregoing, if an Event of Default shall occur, the Loans
and other amounts payable by the Borrower hereunder shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
principal of any Loan, 3% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, including interest and fees, 3% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.     (d)   Accrued interest
on each Loan shall be payable in arrears (1) on each Interest Payment Date for
such Loan, (2) in the case of Revolving Loans, upon the earlier of the Revolving
Credit Maturity Date and the date of termination of the Revolving Credit
Commitments, and (3) in the case of Term Loans, upon the Term Loan Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.     (e)   All interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

     SECTION 2.12 Taxes.

  (a)   Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this

Page 31



--------------------------------------------------------------------------------



 



      Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.     (b)   In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.     (c)   The Borrower shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or Issuing Bank, shall be conclusive absent manifest error.     (d)   As
soon as practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment satisfactory to the
Administrative Agent.     (e)   Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

     SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

  (a)   The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or reimbursement of LC Disbursements or
of amounts payable under Section 2.12, 3.01 or 3.05, or otherwise) prior to
12:00 noon, Dallas, Texas time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been

Page 32



--------------------------------------------------------------------------------



 



      received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 712 Main Street, Houston, Texas 77002, except payments to be made
directly to the Issuing Bank and except that payments pursuant to Sections 2.12,
3.01, 3.05 and 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.     (b)   If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
    (c)   If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and

Page 33



--------------------------------------------------------------------------------



 



      counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.    
(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.     (e)   If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(d) or (e), 2.05(b), or
2.13(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

     SECTION 2.14 Mitigation Obligations; Replacement of Lenders.

  (a)   If any Lender requests compensation under Section 3.01, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 3.01, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with any such designation or assignment.     (b)   If any Lender requests
compensation under Section 3.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.12, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04), all its interests, rights

Page 34



--------------------------------------------------------------------------------



 



      and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, the Issuing Bank), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.01 or payments required
to be made pursuant to Section 2.12, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

     SECTION 2.15 Increase of Commitments; Additional Lenders.

  (a)   Additional Revolving Loans. So long as no Default has occurred and is
continuing, from time to time after the Effective Date, Borrower may, upon at
least 30 days’ prior written notice to the Administrative Agent (who shall
promptly provide a copy of such notice to each Lender), propose to increase the
aggregate amount of the Revolving Credit Commitments by an amount not to exceed
$10,000,000 (the amount of any such increase, the “Additional Revolving
Commitment Amount”) such that after giving effect to such increase, the
aggregate amount of the Lenders’ Revolving Credit Commitments does not exceed
$30,000,000; provided that at no time shall the aggregate amount of the Lenders’
Revolving Credit Commitments plus the aggregate principal amount of all
outstanding Term Loans exceed $60,000,000. Each Lender shall have the right for
a period of 15 days following receipt of such notice, to elect by written notice
to the Borrower and the Administrative Agent to increase its Revolving Credit
Commitment by a principal amount equal to its Applicable Percentage of the
Additional Revolving Commitment Amount. No Lender (or any successor thereto)
shall have any obligation to increase its Revolving Credit Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Revolving Credit Commitment shall be made
in its sole discretion independently from any other Lender.     (b)   If any
Lender shall not elect to increase its Revolving Credit Commitment pursuant to
subsection (a) of this Section, the Borrower may designate another bank or other
financial institution (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Revolving Credit Commitment and in the
case of any other such Person (an “Additional Revolving Lender”), become a party
to this Agreement; provided, however, that any new bank or financial

Page 35



--------------------------------------------------------------------------------



 



      institution must be reasonably acceptable to the Administrative Agent. The
sum of the increases in the Revolving Credit Commitments of the existing Lenders
pursuant to this subsection (b) plus the Revolving Credit Commitments of the
Additional Revolving Lenders shall not in the aggregate exceed the Additional
Revolving Commitment Amount.     (c)   An increase in the aggregate amount of
the Revolving Credit Commitments pursuant to this Section 2.15 shall become
effective upon the receipt by the Administrative Agent of an agreement in form
and substance reasonably satisfactory to the Administrative Agent signed by the
Borrower, by each Additional Revolving Lender and by each other Lender whose
Revolving Credit Commitment is to be increased, setting forth the new Revolving
Credit Commitments of such Lenders and setting forth the agreement of each
Additional Revolving Lender to become a party to this Agreement and to be bound
by all the terms and provisions hereof, together with a replacement or
additional Revolving Credit Note, as applicable, evidencing the new Revolving
Credit Commitment of each affected Lender, duly executed and delivered by the
Borrower and such evidence of appropriate corporate authorization on the part of
the Borrower with respect to the increase in the Revolving Credit Commitments.  
  (d)   Upon the acceptance of any such agreement by the Administrative Agent,
the aggregate amount of the Revolving Credit Commitments shall automatically be
increased by the amount of the Revolving Credit Commitments added through such
agreement and Schedule 1.1 shall automatically be deemed amended to reflect the
Revolving Credit Commitments of all Lenders after giving effect to the addition
of such Revolving Credit Commitments.     (e)   Upon any increase in the
aggregate amount of the Revolving Credit Commitments pursuant to this
Section 2.15 that is not pro rata among all Lenders, (i) within five Business
Days, in the case of any ABR Loans then outstanding, and at the end of the then
current Interest Period with respect thereto, in the case of any Eurodollar
Loans then outstanding, the Borrower shall prepay such Loans and, to the extent
the Borrower elects to do so and subject to the conditions specified in
Article VI, the Borrower shall reborrow Loans from the Lenders in proportion to
their respective Revolving Credit Commitments after giving effect to such
increase, until such time as all outstanding Loans are held by the Lenders in
such proportion and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted such that, after giving effect to such adjustments, the
Lenders shall hold participations in each such Letter of Credit in the
proportion its respective Revolving Credit Commitment bears to the aggregate
Revolving Credit Commitments after giving effect to such increase.

ARTICLE III
Yield Protection and Illegality
Page 36



--------------------------------------------------------------------------------



 



     SECTION 3.01 Increased Costs.

  (a)   If any Change in Law shall:

  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or     (ii)   impose on any Lender
or the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

  (b)   If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.     (c)   A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be in reasonable detail and be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate within 10 days after receipt thereof.

Page 37



--------------------------------------------------------------------------------



 



  (d)   Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

     SECTION 3.02 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

  (a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or     (b)   the Administrative Agent is advised by
the Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     SECTION 3.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to (a) honor its obligation to make Eurodollar
Borrowings hereunder or (b) maintain Eurodollar Borrowings hereunder, then such
Lender shall promptly notify the Borrower (with a copy to the Administrative
Agent) thereof and such Lender’s obligation to make or maintain Eurodollar
Borrowings and to convert other Types of Borrowings into Eurodollar Borrowings
hereunder shall be suspended until such time as such Lender may again make and
maintain Eurodollar Borrowings, in which case (i) all Borrowings which would be
otherwise made by such Lender as Eurodollar Borrowings shall be made instead as
ABR Borrowings and all Borrowings which would otherwise be converted into (or
continued as) Eurodollar Borrowings shall be converted instead into (or shall
remain as) ABR Borrowings and (ii) if such Lender so requests by notice to the
Borrower (with a copy to the Administrative Agent), all Eurodollar Borrowings of
such
Page 38

 



--------------------------------------------------------------------------------



 



Lender shall be automatically converted into ABR Borrowings on the date
specified by such Lender in such notice.
     SECTION 3.04 Treatment of Affected Borrowings. If the Eurodollar Borrowings
of any Lender are to be converted pursuant to Section 3.03 hereof, such Lender’s
Eurodollar Borrowings shall be automatically converted into ABR Borrowings on
the last day(s) of the then current Interest Period(s) for such Eurodollar
Borrowings (or on such earlier date as such Lender may specify to the Borrower
with a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.03 hereof
which gave rise to such conversion no longer exist:

  (a)   To the extent that such Lender’s Eurodollar Borrowings have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s Eurodollar Borrowings shall be applied instead to its
ABR Borrowings;     (b)   All Borrowings which would otherwise be made or
continued by such Lender as Eurodollar Borrowings shall be made as or converted
into ABR Borrowings and all Borrowings of such Lender which would otherwise be
converted into Eurodollar Borrowings shall be converted instead into (or shall
remain as) ABR Borrowings; and

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.03 hereof which gave rise
to the conversion of such Lender’s Eurodollar Borrowings pursuant to this
Section 3.04 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Borrowings are
outstanding, such Lender’s ABR Borrowings shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Borrowings to the extent necessary so that, after giving effect
thereto, all Borrowings held by the Lenders holding Eurodollar Borrowings and by
such Lender are held pro rata (as to principal amounts, Types, and Interest
Periods) in accordance with their respective Commitments.
     SECTION 3.05 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(c) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.14, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue,
Page 39

 



--------------------------------------------------------------------------------



 



for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be in
reasonable detail and be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
ARTICLE IV
Security
     SECTION 4.01 Collateral. To secure full and complete payment and
performance of the Obligations, the Borrower (and Good Time Enterprise
contemporaneously with the consummation of the Good Time Acquisition) shall
execute and deliver or cause to be executed and delivered the documents
described below covering the property and collateral described in this
Section 4.01 (which, together with any other property and collateral which may
now or hereafter secure the Obligations or any part thereof, is sometimes herein
called the “Collateral”):

  (a)   The Borrower (and Good Time Enterprise contemporaneously with the
consummation of the Good Time Acquisition) will, and will cause each of the
Guarantors (other than Alon USA and Alon Interests) to, grant to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders, a first priority security interest, subject only to those
Liens permitted under Section 8.02 of this Agreement, in all of its accounts,
accounts receivable, contract rights, equipment, machinery, furniture, fixtures,
inventory, chattel paper, documents, instruments, general intangibles,
investment property, deposit accounts, letter-of-credit rights, commercial tort
claims, supporting obligations, intellectual property, and Equity Interests in
its Subsidiaries, whether now owned or hereafter acquired, and all products and
cash and noncash proceeds thereof, pursuant to the Security Agreement; provided
that not more than 65% of the Equity Interests of any Foreign Subsidiary shall
be required to be subject to such security interest.     (b)   The Borrower (and
Good Time Enterprise contemporaneously with the consummation of the Good Time
Acquisition) will, and will cause each of the Subsidiaries to, execute and
deliver and cause to be executed and delivered such further documents and
instruments as the Administrative Agent, in its sole discretion, deems necessary
or desirable to evidence and perfect its Liens in the Collateral.

Page 40

 



--------------------------------------------------------------------------------



 



ARTICLE V
Representations and Warranties
     The Borrower represents and warrants to the Administrative Agent, the
Issuing Bank and the Lenders that on and as of the date of this Agreement, the
Effective Date, the date of each Borrowing, the date of each issuance of a
Letter of Credit, and after giving effect to the Transactions:
     SECTION 5.01 Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where because of the nature of
its activities or properties such qualification is required.
     SECTION 5.02 Authorization; Enforceability. The Transactions are within the
powers of the Borrower and the Subsidiaries, respectively, and have been duly
authorized by all necessary action. This Agreement and the other Loan Documents
to which Borrower or any Guarantor is a party have been duly executed and
delivered by such Person and constitutes a legal, valid and binding obligation
of such Person, enforceable in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 5.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries, or their
respective assets, or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries, except where such violation
or default could not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries, other than Liens created or
imposed by the Loan Documents.
     SECTION 5.04 Financial Condition; No Material Adverse Change.

  (a)   The Borrower has heretofore furnished to the Administrative Agent its
and Alon USA’s internally prepared consolidated balance sheets and statements of
income, stockholders’ equity and cash flows as of and for the fiscal year ended
December 31, 2005, subject to the absence of footnotes. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and

Page 41

 



--------------------------------------------------------------------------------



 



      cash flows of the Alon USA, Borrower and Borrower’s consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

  (b)   Since December 31, 2005, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of Alon
USA, Borrower and Borrower’s Subsidiaries, taken as a whole.     (c)   Except as
disclosed in the financial statements referred to above or the notes thereto and
except for Disclosed Matters, after giving effect to the Transactions, none of
the Borrower or its Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long term commitments or unrealized losses.

     SECTION 5.05 Properties.

  (a)   Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and none of the properties, assets or
leasehold interests of the Borrower or any Subsidiary is subject to any Lien,
except as permitted by Section 8.02 or those Liens in favor of General Electric
Capital Corporation; provided, however, that such Liens in favor of General
Electric Capital Corporation must be paid in full and released using the
proceeds of the initial Borrowing hereunder.     (b)   Each of the Borrower and
its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

     SECTION 5.06 Litigation and Environmental Matters.

  (a)   There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, any of the other Loan Documents or
the Transactions.     (b)   Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental

Page 42

 



--------------------------------------------------------------------------------



 



      Law, (ii) has become subject to any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

  (c)   Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or increased the likelihood of, a Material Adverse Effect.

     SECTION 5.07 Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
     SECTION 5.08 Investment and Holding Company Status. Neither the Borrower
nor any of its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.
     SECTION 5.09 Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 5.10 ERISA. No ERISA Event has occurred or is expected to occur
that, when taken together with all other such ERISA Events for which liability
is expected to occur, could reasonably be expected to result in a Material
Adverse Effect. The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $500,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $500,000 the fair market value of
the assets of all such underfunded Plans.
     SECTION 5.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the
Page 43

 



--------------------------------------------------------------------------------



 



statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     SECTION 5.12 Indebtedness. The Borrower and its Subsidiaries have no
Indebtedness, except as disclosed on Schedule 8.01 or otherwise permitted by
Section 8.01.
     SECTION 5.13 Subsidiaries. The Borrower has no Subsidiaries other than
those listed on Schedule 5.13 hereto, and Schedule 5.13 sets forth the
jurisdiction of organization of each Subsidiary and the percentage of the
Borrower’s or any Subsidiary’s ownership of the outstanding voting stock or
other ownership or Equity Interests of each Subsidiary. All of the outstanding
Equity Interests of each Subsidiary have been validly issued, is fully paid, and
is nonassessable. The Borrower shall, from time to time as necessary, deliver to
the Administrative Agent an updated Schedule 5.13 to this Agreement, together
with a certificate of an authorized officer of the Borrower certifying that the
information set forth in such schedule is true, correct and complete as of such
date. Any new Subsidiary (other than Foreign Subsidiaries) must immediately
execute a Guaranty.
     SECTION 5.14 Inventory. All inventory of the Borrower and its Subsidiaries
has been and will hereafter be produced in compliance with all applicable laws,
rules, regulations, and governmental standards, including, without limitation,
the minimum wage and overtime provisions of the Fair Labor Standards Act, as
amended (29 U.S.C. §§ 201-219), and the regulations promulgated thereunder,
except any noncompliance that does not have a Material Adverse Effect.
     SECTION 5.15 Patents, Trademarks and Copyrights. Schedule 5.15 sets forth a
true, accurate and complete listing, as of the date hereof, of all registered
patents, trademarks and copyrights, and applications therefor, of the Borrower
and its Subsidiaries. Except as created or permitted under the Loan Documents,
no Lien exists with respect to the interests of the Borrower or any Subsidiary
in any such patents, trademarks, copyrights or applications, and neither the
Borrower nor any Subsidiary has transferred or subordinated any interest it may
have in such patents, trademarks, copyrights and applications, except for
licenses permitted by Section 8.09(b). The Borrower shall, from time to time as
necessary, deliver to the Administrative Agent an updated Schedule 5.15 to this
Agreement, together with a certificate of an authorized officer of the Borrower
certifying that the information set forth on such schedule is true, correct and
complete as of such date. Upon the request of the Administrative Agent at any
time, the Borrower shall execute and deliver and cause to be executed and
delivered assignments of all registered patents, trademarks, copyrights and
applications therefor included in the Collateral, in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders, which
assignments shall be in form and substance satisfactory to the Administrative
Agent and in proper form (i) for recording in the U.S. Patent and Trademark
Office to properly reflect the Administrative Agent’s security interest in all
U.S. patents, trademarks and applications therefor included in the Collateral
and (ii) for recording with the U.S. Library of Congress to properly reflect the
Administrative Agent’s security interest in all U.S. copyrights and applications
therefor included in the Collateral.
Page 44

 



--------------------------------------------------------------------------------



 



     SECTION 5.16 Margin Securities. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation T, U or X of the Board, as
amended. No part of the proceeds of any Borrowing will be used, directly or
indirectly, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock.
     SECTION 5.17 Labor Matters. Except for any of the following that would not
have a Material Adverse Effect, (a) there are no actual or threatened strikes,
labor disputes, slow downs, walkouts, work stoppages, or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at any of the Borrower’s
or its Subsidiaries’ locations, (b) hours worked by and payment made to the
employees of the Borrower or its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable laws, rules and regulations
pertaining to labor matters, (c) all payments due from the Borrower or its
Subsidiaries for employee health and welfare insurance, including, without
limitation, workers’ compensation insurance, have been paid or accrued as a
liability on its books, (d) the business activities and operations of the
Borrower and its Subsidiaries are in compliance with the Occupational Safety and
Health Act of 1970, 29 U.S.C. § 651 et seq. and other applicable health and
safety laws, rules and regulations.
     SECTION 5.18 Solvency. On the Effective Date and on the date of each
Borrowing, the Borrower and each of its Subsidiaries are, and after giving
effect to the Transactions and the requested Borrowing and application of
proceeds of the requested Borrowing, will be, Solvent.
     SECTION 5.19 Reserved.
     SECTION 5.20 Permits, Licenses, Etc. The Borrower and each of its
Subsidiaries possess all permits, licenses, patents, patent rights, trademarks,
trademark rights, trade names, trade name rights and copyrights which are
required to conduct their respective businesses.
ARTICLE VI
Conditions
     SECTION 6.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent (or its counsel) has
received (or waived in writing in accordance with Section 12.02) each of the
following, in form and substance satisfactory to the Administrative Agent:

  (a)   Credit Agreement. Either (i) a counterpart of this Agreement signed on
behalf of each party hereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

Page 45

 



--------------------------------------------------------------------------------



 



  (b)   Organizational and Authorization Matters. Such documents and
certificates as the Administrative Agent or its counsel may request relating to
the organization, existence and good standing of the Borrower and its
Subsidiaries, the authorization of the Transactions, incumbency of officers,
specimen signatures and any other legal matters relating to the Borrower, its
Subsidiaries, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.     (c)   Corporate
Structure; Capitalization; Subordinated Debt. (i) Evidence of the Borrower’s
corporate and subsidiary structure, which evidence and structure shall be
satisfactory to the Administrative Agent; and (ii) copies of all documents
evidencing or relating to the Equity Interests, certified by a Financial Officer
as complete and correct, which documents shall be satisfactory to the
Administrative Agent in all respects.     (d)   Governmental and Third Party
Approvals. All governmental and third-party approvals necessary or advisable, in
the judgment of the Administrative Agent, in connection with the Loans and in
connection with the continuing operations of each of the Borrower and its
Subsidiaries.     (e)   Financial Statements. The financial statements specified
in Section 5.04.     (f)   Notes. The Notes executed by the Borrower.     (g)  
Security Agreement. The Security Agreement executed by the Borrower and the
Guarantors.     (h)   Financing Statements. Properly completed Uniform
Commercial Code financing statements naming the Borrower and the Guarantors as
debtors and covering the Collateral.     (i)   Equity Interests. The original
certificates representing the Equity Interests included in the Collateral,
together with transfer powers duly executed in blank by the Borrower and the
applicable Guarantors.     (j)   Instruments and Chattel Paper. The originals of
any and all instruments and chattel paper included in the Collateral, including
without limitation, all promissory notes evidencing all intercompany
Indebtedness owed to Borrower or any Guarantor by Borrower or any Subsidiary,
each endorsed to the order of the Administrative Agent.     (k)   Intellectual
Property Documentation. Documentation satisfactory to the Administrative Agent,
executed by the appropriate parties, (i) for recording in the U.S. Patent and
Trademark Office to properly reflect the Administrative Agent’s security
interest in all U.S. patents, trademarks and applications therefor of the
Borrower and the Guarantors, and (ii) for recording with the United States
Library

Page 46

 



--------------------------------------------------------------------------------



 



      of Congress to properly reflect the Administrative Agent’s security
interest in all U.S. copyrights and applications therefor of the Borrower and
the Guarantors.

  (l)   Field Audit; Due Diligence. Completion and satisfactory results of all
due diligence conducted by the Administrative Agent.     (m)   Insurance
Policies. Certificate(s) of insurance evidencing all insurance policies required
by Section 7.07, together with loss payable endorsements (where applicable) in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the Lenders, with respect to all insurance policies covering Collateral.    
(n)   Lien Searches. The results of UCC, tax and judgment lien searches showing
all financing statements, other documents or instruments and tax and judgment
liens on file against each of the Borrower and the Guarantors in such
jurisdictions as the Administrative Agent may require, such searches to be as of
a date satisfactory to the Administrative Agent.     (o)   Opinion of Counsel.
Favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Bracewell & Giuliani L.L.P., counsel
for the Borrower and Subsidiaries. Such opinions shall be in form and substance
satisfactory to the Administrative Agent. The Borrower hereby requests such
counsel to deliver such opinions.     (p)   Indebtedness. All terms of the
Material Indebtedness of the Borrower and its Subsidiaries which shall be
satisfactory to the Lenders, and all requisite consents, approvals and
amendments relating to such Material Indebtedness, which shall be in form and
substance satisfactory to the Administrative Agent.     (q)   Compliance
Certificate. An initial Compliance Certificate, dated the Effective Date and
signed by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a), (b) and (c) of Section 6.02 and showing
compliance as of March 31, 2006 with the financial covenants set forth in
Article IX.     (r)   Solvency Certificates. Certificates, dated the Effective
Date and signed by a Financial Officer of the Borrower and each of the
Subsidiaries certifying as to the Solvency of the Borrower and each of the
Subsidiaries as of the Effective Date and after giving effect to the
Transactions.     (s)   Fees and Expenses. All fees and other amounts due and
payable on or prior to the Effective Date, including (1) all fees payable to the
Administrative Agent and each Lender under this Agreement or any separate
agreement or fee letter, and (2) to the extent invoiced, reimbursement or
payment of all attorneys’ fees and out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

Page 47

 



--------------------------------------------------------------------------------



 



  (t)   Liens. Evidence that all existing Liens on any assets of the Borrower
and its Subsidiaries have been or simultaneously with the initial Loan hereunder
are being terminated and/or released.     (u)   Leases. Copies of all real
estate leases and subleases entered into by the Borrower, certified by a
Financial Officer as complete and correct, which leases and subleases shall be
satisfactory to the Administrative Agent in all respects.     (v)   Landlord’s
Agreements. Landlord’s waivers or subordination agreements for each location of
Collateral as the Administrative Agent may require, each in the form and
substance satisfactory to the Administrative Agent and executed by the
respective landlords of such locations.     (w)   Additional Documentation. Such
additional documents and certificates as the Administrative Agent or its counsel
may request relating to the organization, existence and good standing of each of
the Borrower and the Subsidiaries, the authorization of the Transactions, and
any other legal matters relating to the Borrower, the Subsidiaries, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
any provision of the Loan Documents to the contrary, in the event Borrower fails
to satisfy all of the requirements of this Section 6.01 on or before August 15,
2006, Administrative Agent and Lenders shall have no further obligation to make
any Loan, and Administrative Agent shall have the option to terminate the
Commitments.
     SECTION 6.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

  (a)   Representations and Warranties. The representations and warranties of
the Borrower set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.     (b)   No Default. At the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.     (c)   Borrowing Request Form. With respect
to any Borrowing, the Administrative Agent shall have received, in accordance
with Section 2.03, a Borrowing Request Form, dated the date of such Borrowing,
executed by an authorized officer of the Borrower.

Page 48

 



--------------------------------------------------------------------------------



 



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE VII
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Administrative Agent, the Issuing Bank and the Lenders that:
     SECTION 7.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

  (a)   (i) within 120 days after the end of each fiscal year of the Borrower,
its unaudited, internally prepared consolidated and consolidating balance sheet
and related statements of operations, income statements, stockholders’ equity
and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on and
certified by a Financial Officer of Borrower (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied subject to the absence of
footnotes; and (ii) within 120 days after the end of each fiscal year of the
Alon USA, its audited consolidated and consolidating balance sheet and related
statements of operations, income statements, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Alon USA and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;     (b)  
within 30 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, its internally prepared consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as

Page 49

 



--------------------------------------------------------------------------------



 



      presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

  (c)   concurrently with any delivery of financial statements under clause (a),
a Compliance Certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth detailed calculations demonstrating compliance with
the financial covenants set forth herein and (iii) in the case of clause
(b) only, stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;     (d)   promptly following any
request therefor, such projections, budgets and other information regarding the
operations, business affairs and financial condition of any Guarantor, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent may reasonably request.

     SECTION 7.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

  (a)   the occurrence of any Default;     (b)   the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;     (c)   the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $500,000; and     (d)   any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 7.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew
Page 50

 



--------------------------------------------------------------------------------



 



and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, agreements and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 8.03.
     SECTION 7.04 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect or become a Lien on any of
its property, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 7.05 Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to keep, maintain and preserve all property (tangible
and intangible) material to the conduct of its business in good working order
and condition, ordinary wear and tear excepted.
     SECTION 7.06 Books and Records; Inspection Rights

  (a)   The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such times and as often as requested; provided,
however, that such visits will be conducted no more than three (3) times in any
fiscal year unless a Default or Event of Default occurs.     (b)   The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent (including any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent) to conduct
evaluations and appraisals of the Borrower’s assets, all at such times and as
often as requested; provided, however, that such evaluations and appraisals
shall not be requested more than three (3) times per fiscal year unless a
Default or Event of Default occurs. The Borrower shall pay the fees and expenses
of any representatives retained by the Administrative Agent to conduct any such
evaluation or appraisal.

     SECTION 7.07 Insurance. The Borrower will maintain, and will cause each of
the Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower and the Subsidiaries
operate, provided that in any event the Borrower will maintain and cause each
Page 51

 



--------------------------------------------------------------------------------



 



Subsidiary to maintain workers’ compensation insurance or voluntary benefits and
excess employers liability plans, property insurance, comprehensive general
liability insurance, and products liability insurance satisfactory to the
Lenders. Each property insurance policy covering Collateral shall name the
Administrative Agent as loss payee for the benefit of the Lenders and shall
provide that such policy will not be canceled or reduced without thirty
(30) days’ prior written notice to the Administrative Agent.
     SECTION 7.08 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, and with respect to ERISA will cause each of its ERISA
Affiliates to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 7.09 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only for refinancing existing indebtedness, general working
capital of and future acquisitions by the Borrower and its Subsidiaries. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Each Letter of Credit will be issued only to
support a transaction that is entered into in the ordinary course of the
Borrower’s or any of its Subsidiaries’ business.
     SECTION 7.10 Compliance with Agreements. The Borrower will comply, and will
cause each Subsidiary to comply, in all material respects with all agreements,
contracts, and instruments binding on it or affecting its properties or
business.
     SECTION 7.11 Additional Subsidiaries. If any additional Subsidiary is
formed or acquired after the Effective Date, the Borrower will notify the
Administrative Agent and the Lenders thereof and (a) the Borrower will cause
such Subsidiary (except any Foreign Subsidiary) to become a Guarantor within
three Business Days after such Subsidiary is formed or acquired and promptly
take such actions to create and perfect Liens on such Subsidiary’s assets to
secure the Obligations as the Administrative Agent or the Required Lenders shall
request, (b) if any Equity Interest in or Indebtedness of such Subsidiary are
owned by or on behalf of the Borrower or any Guarantor, the Borrower will cause
such Equity Interests and promissory notes evidencing such Indebtedness to be
pledged to the Administrative Agent and the Lenders within three Business Days
after such Subsidiary is formed or acquired (except that, if such Subsidiary is
a Foreign Subsidiary, shares of common stock of such Subsidiary to be pledged
may be limited to 65% of the outstanding shares of common stock of such
Subsidiary), and (c) Borrower and each Guarantor will execute and deliver a
Contribution and Indemnification Agreement.
     SECTION 7.12 Good Time Acquisition. If and when the Good Time Acquisition
is consummated, the Borrower will notify the Administrative Agent and the
Lenders thereof and (a) the Borrower will cause Good Time Enterprise and its
subsidiaries to become a Guarantor simultaneously with the Good Time
Acquisition, and promptly take such actions to create and perfect Liens on the
assets of Good Time Enterprise and its subsidiaries to secure the Obligations as
the Administrative Agent or the Required Lenders shall request, (b) if any
Equity Interest in or Indebtedness of such subsidiary are owned by or on behalf
of the Borrower or any Guarantor, the Borrower will cause such Equity Interests
and promissory notes evidencing such
Page 52

 



--------------------------------------------------------------------------------



 



Indebtedness to be pledged to the Administrative Agent and the Lenders
simultaneously with the acquisition of such subsidiary (except that, if such
subsidiary is a Foreign subsidiary, shares of common stock of such subsidiary to
be pledged may be limited to 65% of the outstanding shares of common stock of
such subsidiary), and (c) Borrower and each Guarantor will execute and deliver a
Contribution and Indemnification Agreement.
     SECTION 7.13 Environmental Matters. The Borrower shall cause each
Subsidiary to comply in all material respects with all limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules, and timetables contained in any Environmental Laws.
     SECTION 7.14 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Administrative Agent to
carry out the provisions and purposes of this Agreement and the other Loan
Documents and to create, preserve, and perfect the Liens of the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, in the
Collateral.
ARTICLE VIII
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the
Administrative Agent, the Issuing Bank and the Lenders that:
     SECTION 8.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
including without limitation Subordinated Debt, except:

  (a)   Indebtedness created hereunder;     (b)   Indebtedness existing on the
date hereof and set forth in Schedule 8.01, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date;     (c)  
Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor;     (d)   Guarantees by the Borrower of
Indebtedness (other than Guarantees in favor of Administrative Agent) of any
Guarantor which when combined do not exceed $250,000 in the aggregate;     (e)  
Guarantees in favor of Administrative Agent;

Page 53

 



--------------------------------------------------------------------------------



 



  (f)   Capital Lease Obligations (including those set forth in Schedule 8.01),
provided that no Default exists or results therefrom;     (g)   purchase money
Indebtedness of the Borrower, Good Time Enterprise or any Subsidiary (including
Indebtedness set forth in Schedule 8.01) representing the purchase price of
Capital Expenditures, that is secured by the asset purchased, provided that no
Default exists or results therefrom;     (h)   Indebtedness referred to in the
definition of Good Time Acquisition.     (i)   Indebtedness of the Borrower,
Good Time Enterprise or any Subsidiary incurred to finance the acquisitions
permitted under Section 8.04(g) which is not secured by a Lien on the
Collateral, and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date;     (j)   Hedging Agreements permitted by Section 8.05;  
  (k)   Indebtedness from judgments that otherwise do not constitute a Default
or Event of Default; and     (l)   Indebtedness other than those listed in
(a) through (k) above in the aggregate amount of $2,000,000 during the term of
this Agreement.

Without in any way limiting the foregoing, no Subordinated Debt shall be
permitted unless and until Required Lenders shall have consented to such
Subordinated Debt and approved all documents and terms related thereto, which
consent and approval may be granted or withheld in the sole and absolute
discretion of Required Lenders.
     SECTION 8.02 Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset (including without limitation stock or other Equity Interests in any of
the Subsidiaries) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

  (a)   Permitted Encumbrances;     (b)   any Lien that is set forth on
Schedule 8.02 and exists as of the date hereof on any property or asset of the
Borrower or any Subsidiary; provided that (i) such Lien shall not apply to any
other property or asset of the Borrower or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;     (c)   Liens securing Indebtedness
permitted by clauses (f) and (g) of Section 8.01;     (d)   Liens securing
Indebtedness permitted by clauses (h) and (i) of Section 8.01 to the extent such
Liens do not cover the Collateral; and

Page 54

 



--------------------------------------------------------------------------------



 



  (e)   Liens created under the Loan Documents.

     SECTION 8.03 Fundamental Changes.

  (a)   The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary (and Good Time Enterprise and its
subsidiaries upon consummation of the Good Time Acquisition) may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Subsidiary that is not a Guarantor may merge into any wholly-owned
Subsidiary in a transaction in which the surviving entity is a wholly-owned
Subsidiary, (iii) any Guarantor may be dissolved, liquidated or merged into
another Subsidiary, so long as such dissolution, liquidation or merger results
in all assets of such Guarantor being owned by the Borrower or another
Guarantor, and (iv) any Subsidiary that is not a Guarantor may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not disadvantageous
to the Lenders and so long as such liquidation or dissolution results in all
assets of such Subsidiary being owned by the Borrower or a wholly-owned
Subsidiary.     (b)   The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.     (c)   The Borrower will
not, and will not permit any of its Subsidiaries to, change their respective
fiscal years.

     SECTION 8.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person or any assets of any other Person
constituting a business unit or division, except:

  (a)   Permitted Investments;     (b)   Equity Interests existing on the date
hereof in the Subsidiaries;     (c)   Equity Interests in Subsidiaries formed
after the Effective Date provided that each such Subsidiary becomes a Guarantor
and otherwise complies with the requirements of Section 7.11;

Page 55

 



--------------------------------------------------------------------------------



 



  (d)   loans or advances made by the Borrower to any Guarantor and made by any
Guarantor to the Borrower or any other Guarantor;     (e)   accounts receivable
for sales of inventory and other products and services provided by the Borrower
and its Subsidiaries to their respective customers in the ordinary course of
business of the Borrower and its Subsidiaries;     (f)   the Good Time
Acquisition provided that Good Time Enterprise, Good Time Holding and Good Time
Stores each becomes a Guarantor and executes the Security Agreement; and     (g)
  Permitted Acquisitions     (h)   Capital Expenditures.     (i)   Guarantees
constituting Indebtedness permitted by Section 8.01.

     SECTION 8.05 Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement; provided, however,
that Borrower and its Subsidiaries shall be permitted to enter into Hedging
Agreements in the ordinary course of business with Administrative Agent or a
third party acceptable to Administrative Agent to (i) hedge interest rate risk
on the Loans, or (ii) hedge up to $500,000 in the aggregate of any other type of
risk.
     SECTION 8.06 Restricted Payments; Certain Payments of Indebtedness.

  (a)   The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment or incur any obligation, (contingent or otherwise) to do so, except
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests in Borrower,
(ii) Borrower may declare and pay dividends to any Guarantor (including, without
limitation, Alon Interests), and (iii) Subsidiaries may declare and pay
dividends to the Borrower or any Guarantor.     (b)   The Borrower will not, and
will not permit any Subsidiary to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:

  (i)   payment of Indebtedness created under the Loan Documents;     (ii)  
refinancings of Indebtedness to the extent permitted by Section 8.01;

Page 56

 



--------------------------------------------------------------------------------



 



  (iii)   payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
provided that such sale or transfer is otherwise permitted by this Agreement;  
  (iv)   payment or prepayment of Capital Lease Obligations, so long as no
Default is existing or would result therefrom; and     (v)   payment when due of
obligations under Hedging Agreements.

     SECTION 8.07 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except as permitted in this Agreement and except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
the Guarantors not involving any other Affiliate, and (c) any Restricted Payment
permitted by Section 8.06.
     SECTION 8.08 Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any Equity Interests in such Subsidiary or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 8.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
     SECTION 8.09 Disposition of Assets. Except as otherwise permitted in
Section 8.03, the Borrower will not and will not permit any Subsidiary to sell,
lease, assign, transfer, or otherwise dispose of any of their respective assets
(including without limitation stock or other Equity Interests in any of the
Subsidiaries or any of the voting rights of any such stock or other Equity
Interests); provided, however, that the following dispositions shall be
permitted so long as the Borrower and the Subsidiaries, as applicable, receive
full, fair and reasonable consideration at the time of such disposition at least
equal to the fair market value of such asset
Page 57

 



--------------------------------------------------------------------------------



 



being disposed and the proceeds of such disposition are deposited in accounts of
Borrower maintained at the offices of Administrative Agent:

  (a)   dispositions of inventory in the ordinary course of business of the
Borrower and its Subsidiaries;     (b)   non-exclusive licenses of intellectual
property and leases and licenses of other property by the Borrower and its
Subsidiaries to their respective customers in connection with providing products
and services to such customers in the ordinary course of business of the
Borrower and the Subsidiaries.     (c)   sales, transfers and other dispositions
to the Borrower or any wholly-owned Subsidiary that is a Guarantor;     (d)  
disposition of assets that are worn out, obsolete or no longer used or useful in
the conduct of the business of the Borrower and the Subsidiaries in Borrower’s
reasonable business judgment;     (e)   disposition of up to 6 convenience
stores during any fiscal year, the proceeds of which are applied to the
Obligations;     (f)   disposition of up to 10 convenience stores during any
fiscal year, which are replaced by convenience stores of similar value within
six (6) months after the disposition of such stores;     (g)   disposition of
any convenience stores during any fiscal year which are not owned by any entity
which is a party to the Security Agreement, which are not subject to a Lien
created under the Loan Documents or which are subject to a Lien permitted under
Section 8.02 (b) and (c);     (h)   other asset dispositions which do not exceed
$1,000,000 in the aggregate during the term of this Agreement.

     SECTION 8.10 Sale and Leaseback. The Borrower will not enter into, and will
not permit any Subsidiary to enter into, any arrangement with any Person
pursuant to which it leases from such Person real or personal property that has
been or is to be sold or transferred, directly or indirectly, by it to such
Person; provided that the Borrower and the Subsidiaries will be permitted to
enter into such arrangements involving sales of personal property not to exceed
$500,000 in the aggregate during the term of this Agreement in connection with
Capital Lease Obligations permitted by Section 8.01(e).
     SECTION 8.11 Accounting. The Borrower will not, and will not permit any of
its Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
the Administrative Agent, or (b) in tax reporting treatment, except as required
by law and disclosed to the Administrative Agent.
Page 58

 



--------------------------------------------------------------------------------



 



     SECTION 8.12 Amendment of Material Documents. The Borrower will not, and
will not permit any Subsidiary to, amend, modify or waive any of its rights or
obligations under its certificate of incorporation, by-laws, other
organizational documents or any documents evidencing or relating to any
Indebtedness of the Borrower or any Subsidiary, unless such amendment,
modification or waiver would not create a Material Adverse Effect. At any time
any Subordinated Debt exists, the Borrower will not, and will not permit any
Subsidiary to, amend, modify, or waive any of its rights or obligations under or
any terms or provisions of any Subordinated Debt or any document evidencing,
governing or otherwise relating to any Subordinated Debt.
     SECTION 8.13 Preferred Equity Interests. The Borrower will not, and will
not permit any Subsidiary to, issue any preferred stock or other preferred
Equity Interests.
     SECTION 8.14 Synthetic Repurchases. The Borrower will not, and will not
permit any Subsidiary to, enter into, or be a party to, or make any payment
under, any Synthetic Purchase Agreement.
ARTICLE IX
Financial Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Administrative Agent and the
Lenders that:
     SECTION 9.01 Fixed Charge Coverage Ratio. The Borrower will as of the end
of each of Borrower’s fiscal years maintain or cause to be maintained a Fixed
Charge Coverage Ratio of not less than 1.25 to 1.00; provided, however, that if
Borrower fails to satisfy this requirement as of the end of any fiscal year,
such failure shall not be an Event of Default if Alon USA shall have maintained
a Fixed Charge Coverage Ratio of not less than 1.25 to 1.00 as of the end of
same fiscal year.
ARTICLE X
Events of Default
     SECTION 10.01 Default. If any of the following Events of Default shall
occur:

  (a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue for three
(3) days;     (b)   the Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Section) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue for three (3) days;

Page 59

 



--------------------------------------------------------------------------------



 



  (c)   any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;     (d)   the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document and, only in respect of the covenants in Sections 7.03 through 7.14 of
this Agreement, such failure shall continue unremedied for ten days;     (e)  
the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure is not waiver and continues beyond any applicable cure period;     (f)  
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
and such occurrence is not waived and continues beyond any applicable grace
period; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness provided that such sale or transfer is
otherwise permitted by this Agreement;     (g)   the Borrower, any of its
Subsidiaries or any Guarantor (other than Alon USA and Alon Interests) shall
fail to observe or perform any covenant, condition or agreement in respect of
any Subordinated Debt, or any default or event of default shall occur under any
document or agreement evidencing or relating to any such Subordinated Debt;    
(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

Page 60

 



--------------------------------------------------------------------------------



 



  (i)   the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;     (j)   the Borrower or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;     (k)   one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 (net of judgment amounts to the extent covered by
insurance) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of time
in excess of the period provided by applicable law for the filing of an appeal
of such judgment or judgments or 30 consecutive days, whichever is shorter,
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;     (l)   an ERISA
Event shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $1,000,000;     (m)   a Change in Control shall
occur;     (n)   a Material Adverse Effect shall occur;     (o)   this Agreement
or any other Loan Document shall cease to be in full force and effect or shall
be declared null and void or the validity or enforceability thereof shall be
contested or challenged by the Borrower or any Subsidiary or any of their
respective shareholders, or the Borrower or any Guarantor shall deny that it has
any further liability or obligation under any of the Loan Documents, or any Lien
created by the Loan Documents shall for any reason cease to be a valid, first
priority perfected security interest in and Lien upon any of the Collateral
purported to be covered thereby, subject to any Liens permitted under
Section 8.02 of this Agreement and except to the extent that any such loss of
perfection or priority results from the failure of the Agent to maintain
possession of certificates representing securities pledged under the Security
Agreement;

Page 61

 



--------------------------------------------------------------------------------



 



  (p)   $5,000,000 or more of any properties, revenues and/or assets of Borrower
or any Subsidiary shall become subject to an order of forfeiture, seizure or
divestiture and the same shall not have been discharged within 30 days from the
date of entry thereof; or     (q)   the Borrower, any of its Subsidiaries or any
Guarantor shall make any payment on account of any Subordinated Debt, except
(i) to the extent such payment is permitted by the terms of the subordination
provisions applicable to such Subordinated Debt, or (ii) no Event of Default
exists and such payment is made on an intercompany loan between any Guarantor
and Borrower.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without notice, demand, presentment, notice of dishonor, notice
of acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby waived by the
Borrower. In addition to the rights and remedies as set forth above,
Administrative Agent may also require that Borrower and all Guarantors (other
than Alon Interest and Alon USA) grant for the benefit of Administrative Agent
and all Lenders (pursuant to a deed of trust in form and content satisfactory to
Administrative Agent in its sole judgment), a Lien on all of the real estate
interests of Borrower and all Guarantors (other than Alon Interest and Alon USA)
to secure payment and performance of the Obligations. If any Event of Default
shall occur and be continuing, the Administrative Agent may exercise all rights
and remedies available to it in law or in equity, under the Loan Documents, or
otherwise, including, without limitation, the right to foreclose or otherwise
enforce any Lien granted to the Administrative Agent for the benefit of itself
and the Lenders to secure payment and performance of the Obligations.
     SECTION 10.02 Performance by the Administrative Agent. If the Borrower
shall fail to perform any covenant or agreement contained in any of the Loan
Documents, the Administrative Agent may perform or attempt to perform such
covenant or agreement on behalf of the Borrower. In such event, the Borrower
shall, at the request of the Administrative Agent, promptly pay any amount
expended by the Administrative Agent in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the Maximum Rate from and including the date of such expenditure to
but excluding
Page 62

 



--------------------------------------------------------------------------------



 



the date such expenditure is paid in full. Notwithstanding the foregoing, it is
expressly agreed that neither the Administrative Agent nor any Lender shall not
have any liability or responsibility for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.
ARTICLE XI
The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article VI or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Page 63

 



--------------------------------------------------------------------------------



 



     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of
Borrower (which consent shall not be unreasonably withheld, and shall not be
required if any Default exists), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, after consulting
with the Lenders and the Issuing Bank appoint a successor Administrative Agent
which shall be a bank with an office in Dallas, Texas, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
Page 64

 



--------------------------------------------------------------------------------



 



taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE XII
Miscellaneous
     SECTION 12.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

  (a)   if to the Borrower, to it at:

413 A North Grant
Odessa, Texas 79761
Attention of David Erlich
Telecopy No. (432) 333-4535
With a copy to:
7616 LBJ Frwy
Suite 300
Dallas, Texas 75251
Attn: Michael Oster
Telecopy No. (972) 367-3724

  (b)   if to the Administrative Agent and for any Borrowing Requests, to:

Wachovia Bank, National Association
5080 Spectrum Drive
Suite 500 East
Addison, Texas 75001
Attention of Clint Bryant
(Telecopy No. (972) 419-3136

  (c)   if to the Issuing Bank, to it at the same address as set forth above in
12.01(b); and     (d)   if to any other Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Page 65

 



--------------------------------------------------------------------------------



 



     SECTION 12.02 Waivers; Amendments.

  (a)   No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower or any Subsidiary therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.     (b)   Neither this Agreement nor any
other Loan Document nor any provision hereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the other parties thereto;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender, (iv) change Section 2.13(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) reduce the Commitment of any Lender without the written consent
of each Lender, (vi) release any Guarantor without the written consent of each
Lender, except in connection with dispositions, mergers or dissolutions
expressly permitted by this Agreement, (vii) release all or any substantial part
of the Collateral from the Liens of the Loan Documents, without the written
consent of each Lender, except in connection with dispositions, mergers or
dissolutions permitted by this Agreement, or (viii) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or

Page 66

 



--------------------------------------------------------------------------------



 



      modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.

     SECTION 12.03 Expenses; Indemnity; Damage Waiver.

  (a)   The Borrower shall pay (i) all out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank, and, after an Event of Default, any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, (iv) all transfer,
stamp, documentary, or other similar taxes, assessments or charges levied by any
Governmental Authority in respect of this Agreement or any of the other Loan
Documents, (v) all costs, out-of-pocket expenses, assessments and other charges
incurred in connection with any filing, registration, recording, or perfection
of any security interest or Lien contemplated by this Agreement or any other
Loan Document, and (vi) all other reasonable costs and out-of-pocket expenses
incurred by the Administrative Agent in connection with this Agreement, any
other Loan Document or the Collateral, including without limitation costs, fees,
expenses and other charges incurred in connection with performing or obtaining
any audit or appraisal in respect of the Collateral or for any surveys,
environmental assessments, title insurance, filing fees, recording costs and
lien searches provided for herein; provided, however, that, unless there is an
Event of Default, Administrative Agent agrees that it will only require
reimbursement under this clause (vi) for one (1) such audit or appraisal of the
Collateral per calendar year.     (b)   THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES,

Page 67

 



--------------------------------------------------------------------------------



 



      LIABILITIES AND RELATED EXPENSES (OTHER THAN EXPENSES ADDRESSED UNDER
SECTION 12.03(a) OF THIS AGREEMENT), INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT ALTHOUGH EACH INDEMNITEE SHALL
BE INDEMNIFIED FOR SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES
ARISING FROM ITS OWN ORDINARY NEGLIGENCE, SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.         EXPRESS INDEMNITY
FOR NEGLIGENCE:         PURSUANT TO THIS SECTION 12.03(b), THE BORROWER
INDEMNIFIES EACH INDEMNITEE FOR LOSSES, CLAIMS, LIABILITIES AND EXPENSES ARISING
FROM ANY INDEMNITEE’S OWN ORDINARY NEGLIGENCE.

  (c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank such Lender’s Applicable Percentage
(determined as of the time that

Page 68

 



--------------------------------------------------------------------------------



 



      the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Issuing Bank in its capacity
as such.

  (d)   To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.  
  (e)   All amounts due under this Section shall be payable upon written demand
therefor.

     SECTION 12.04 Successors and Assigns.

  (a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.     (b)   (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

  (A)   the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee; and     (B)   the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of (x)

Page 69

 



--------------------------------------------------------------------------------



 



      any Revolving Credit Commitment to an assignee that is a Lender with a
Revolving Credit Commitment immediately prior to giving effect to such
assignment or (y) all or any portion of a Term Loan to a Lender, an Affiliate of
a Lender or an Approved Fund.

  (ii)   Assignments shall be subject to the following additional conditions:

  (A)   except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing;     (B)   each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;     (C)   the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; and     (D)   the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

      For the purposes of this Section 12.04(b), the term “Approved Fund” has
the following means:         “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

  (iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the

Page 70

 



--------------------------------------------------------------------------------



 



      extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.12, 3.01, 3.05
and 12.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this Section.

  (iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any time and
from time to time upon prior notice.     (v)   Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Each assigning Lender shall surrender any Revolving Credit Note and
Term Note subject to such assignment, and the Borrower shall execute and deliver
to the Administrative Agent in exchange for the surrendered Notes a new
Revolving Credit Note payable to the order of the assignee in an amount equal to
the Revolving Credit Commitment assumed by such assignee pursuant to such
Assignment and Assumption and a new Term Note payable to the order of the
assignee in an amount equal to the outstanding Term Loans assigned to such
assignee pursuant to such Assignment and Assumption and, if the assigning Lender
has retained a Revolving Credit Commitment and any Term Loans, a new Revolving
Credit Note payable to the order of the assigning Lender in an amount equal to
the Revolving Credit Commitment retained by it

Page 71

 



--------------------------------------------------------------------------------



 



      hereunder and a new Term Note in an amount equal to the Term Loans
retained by it hereunder. Such new Notes shall be in an aggregate face amount of
the surrendered Note, shall be dated the effective date of such Assignment and
Assumption, and shall otherwise be in substantially the form of Exhibit “A”
hereto and shall each constitute a “Note” for purposes of the Loan Documents.

  (c)   (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 12.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 3.01 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13(c)
as though it were a Lender.         (ii) A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 3.01 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12(e) as though it were a Lender.

  (d)   Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest

Page 72

 



--------------------------------------------------------------------------------



 



      shall release a Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

     SECTION 12.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Subsidiaries in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 3.01, 3.05 and 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
     SECTION 12.06 Counterparts; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     SECTION 12.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 12.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations, irrespective of whether or not any
demand shall have been made under this Agreement and although such Obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
Page 73

 



--------------------------------------------------------------------------------



 



     SECTION 12.09 GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS AGREEMENT
HAS BEEN ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IT SHALL BE PERFORMABLE FOR
ALL PURPOSES IN DALLAS COUNTY, TEXAS. ANY ACTION OR PROCEEDING AGAINST THE
BORROWER UNDER OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT IN DALLAS COUNTY, TEXAS. THE BORROWER HEREBY
IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND
(B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM. THE BORROWER AGREES THAT SERVICE OF PROCESS UPON IT MAY BE
MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS
SPECIFIED OR DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.01.
NOTHING HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST
THE BORROWER OR WITH RESPECT TO ANY OF ITS RESPECTIVE PROPERTY IN COURTS IN
OTHER JURISDICTIONS. ANY ACTION OR PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL BE BROUGHT ONLY IN A COURT LOCATED IN
DALLAS COUNTY, TEXAS.
     SECTION 12.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 12.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 12.12 Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’
Page 74

 



--------------------------------------------------------------------------------



 



directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any actual or prospective assignee of or Participant in any of its rights
or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     SECTION 12.13 Maximum Interest Rate. No provision of this Agreement or of
any other Loan Document shall require the payment or the collection of interest
in excess of the maximum amount permitted by applicable law. If any excess of
interest in such respect is hereby provided for, or shall be adjudicated to be
so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
the Borrower nor the sureties, guarantors, successors, or assigns of the
Borrower shall be obligated to pay the excess amount of such interest or any
other excess sum paid for the use, forbearance, or detention of sums loaned
pursuant hereto. In the event any Lender ever receives, collects, or applies as
interest any such sum, such amount which would be in excess of the maximum
amount permitted by applicable law shall be applied as a payment and reduction
of the principal of the indebtedness evidenced by the Notes; and, if the
principal of the Notes has been paid in full, any remaining excess shall
forthwith be paid to the Borrower. In determining whether or not the interest
paid or payable exceeds the Maximum Rate, the Borrower and each Lender shall, to
the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the entire contemplated term of the indebtedness evidenced by the
Notes so that interest for the entire term does not exceed the Maximum Rate.
     SECTION 12.14 Non-Application of Chapter 346 of Texas Finance Code. The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties
Page 75

 



--------------------------------------------------------------------------------



 



hereto not to be applicable to this Agreement or any of the other Loan Documents
or to the transactions contemplated hereby.
     SECTION 12.15 NO ORAL AGREEMENTS. THIS AGREEMENT, THE NOTES, ANY SEPARATE
LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT, AND
THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     SECTION 12.16 No Fiduciary Relationship. The relationship between the
Borrower and each Lender with respect to the Loan Documents and the Transactions
is solely that of debtor and creditor, and neither the Administrative Agent nor
any Lender has any fiduciary or other special relationship with the Borrower
with respect to the Loan Documents and the Transactions, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrower and any Lender with respect to the Loan
Documents and the Transactions to be other than that of debtor and creditor.
     SECTION 12.17 Construction. The Borrower, the Administrative Agent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the parties
hereto.
[Remainder of this page intentionally blank. Signature pages follow.]
Page 76

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

          SOUTHWEST CONVENIENCE STORES, LLC
 
        By:   /s/ Jeff D. Morris      
 
  Name:   Jeff D. Morris
 
       
 
  Title:   Chairman
 
       
 
        WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender, as Issuing Bank and as
Administrative Agent
 
        By:   /s/ Clint Bryant      
 
  Name:   Clint Bryant
 
       
 
  Title:   Vice President
 
       

Page 77

 